                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank N.A., as trustee, on behalf of the CIVIL ACTION NO:
holders, of the J.P. Morgan Mortgage
Acquisition Trust 2006-WMC4 Asset Backed
Pass-Through Certificates, Series 2006-
WMC4

               Plaintiff                           COMPLAINT

                        vs.                        RE:
                                                   106 Parker Street, Bangor, ME 04401

Benjamin P. Campo, Jr., Esquire, as Special        Mortgage:
Administrator of the Estate of Rodney W.           September 8, 2006
Spaulding                                          Book 10622, Page 317

               Defendant

       NOW COMES the Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P.

Morgan Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

2006-WMC4, by and through its attorneys, Doonan, Graves & Longoria, LLC, and hereby

complains against the Defendant, Benjamin P. Campo, Jr., Esquire, as Special Administrator of the

Estate of Rodney W. Spaulding, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.
2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by U.S. Bank

   N.A., as trustee, on behalf of the holders, of the J.P. Morgan Mortgage Acquisition Trust

   2006-WMC4 Asset Backed Pass-Through Certificates, Series 2006-WMC4, in which the

   Defendant, Benjamin P. Campo, Jr., Esquire, as Special Administrator of the Estate of

   Rodney W. Spaulding, is the obligor and the total amount owed under the terms of the Note

   is One Hundred Seventy-Seven Thousand Eighty-Three and 91/100 ($177,083.91) Dollars,

   plus attorney fees and costs associated with the instant action; thus, the amount in

   controversy exceeds the jurisdictional threshold of seventy-five thousand ($75,000.00)

   dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan Mortgage

   Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series 2006-WMC4

   is a corporation with its principal place of business located at 425 Walnut Street, Cincinnati,

   OH 45205.

5. The Defendant, Benjamin P. Campo, Jr., Esquire, as Special Administrator of the Estate of

   Rodney W. Spaulding, is a resident of Westbrook, County of Cumberland, and State of

   Maine.
                                         FACTS

6. On January 13, 2005, by virtue of a Warranty Deed from Robert L. Brayson, which is

   recorded in the Penobscot County Registry of Deeds in Book 9716, Page 1, the property

   situated at 106 Parker Street, Bangor, County of Penobscot, and State of Maine, was

   conveyed to Rodney W. Spaulding and Wendy A. Spaulding, being more particularly

   described by the attached legal description, and further conveyed from Wendy A. Spaulding

   to Rodney Spaulding via Release Deed, dated August 23, 2006, and recorded on September

   13, 2006 at the Penobscot County Registry of Deeds in Book 10622, Page 316. See Exhibit

   A (a true and correct copy of the legal description is attached hereto and incorporated

   herein).

7. On September 8, 2006, Rodney W. Spaulding, executed and delivered to WMC Mortgage

   Corp. a certain Note in the amount of $93,000.00. See Exhibit B (a true and correct copy of

   the Note is attached hereto and incorporated herein).

8. To secure said Note, on September 8, 2006, Rodney W. Spaulding executed a Mortgage Deed

   in favor of Mortgage Electronic Registration Systems, Inc., as nominee for WMC Mortgage

   Corp., securing the property located at 106 Parker Street, Bangor, ME 04401 which

   Mortgage Deed is recorded in the Penobscot County Registry of Deeds in Book 10622,

   Page 317. See Exhibit C (a true and correct copy of the Mortgage is attached hereto and

   incorporated herein).

9. The Mortgage was then assigned to U.S. Bank National Association, as Trustee for J.P.

   Morgan Mortgage Acquisition Trust 2006-WMC4, Asset-Backed Pass-Through Certificates

   Series 2006-WMC4 by virtue of an Assignment of Mortgage, dated October 20, 2012, and

   recorded in the Penobscot County Registry of Deeds in Book 12998, Page 342. See Exhibit
   D (a true and correct copy of the Assignment of Mortgage is attached hereto and

   incorporated herein).

10. Rodney W. Spaulding passed away on January 5, 2016.

11. The Mortgage was further affected by an Order Nunc Pro Tunc from the Penobscot County

   Superior Court, Docket No. CV-15-69, dated February 5, 2016, and recorded in the

   Penobscot County Registry of Deeds in Book 14087, Page 238. See Exhibit E (a true and

   correct copy of the Order Nunc Pro Tunc is attached hereto and incorporated herein).

12. The Mortgage was further assigned to U.S. Bank N.A., as trustee, on behalf of the holders,

   of the J.P. Morgan Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through

   Certificates, Series 2006-WMC4 by virtue of a Quitclaim Assignment, dated March 27, 2018,

   and recorded in the Penobscot County Registry of Deeds in Book 14801, Page 211. See

   Exhibit F (a true and correct copy of the Quitclaim Assignment is attached hereto and

   incorporated herein).

13. On June 28, 2018, a Petition for Formal Appointment of Special Administrator, dated June

   14, 2018, was filed in the Penobscot County Probate Court, Docket No. 2018-492, for the

   appointment of Joseph M. Baldacci, Esq. as Special Administrator.

14. On March 20, 2019, an Amended Petition for Formal Appointment of Special

   Administrator, which sought appointment of Benjamin P. Campo, Jr., Esq., as Special

   Administrator, was filed in the Penobscot County, and requested withdrawal of the June 14,

   2018 Petition, which requested appointment of Joseph M. Baldacci, Esq., as Special

   Administrator.

15. On July 9, 2019, an Order granting the Request to Withdraw Petition dated June 14, 2018

   was entered, and an Order on Appointment of Special Administrator entered on same date,
   which appointed Benjamin P. Campo, Jr., Esq. as Special Administrator, and has no personal

   liability in this matter.

16. On July 17, 2019, the Defendant, Benjamin P. Campo, Jr., Esquire, as Special Administrator

   of the Estate of Rodney W. Spaulding, was sent a Notice of Mortgagor's Right to Cure, as

   evidenced by the Certificate of Mailing (herein after referred to as the “Demand Letter”).

   See Exhibit G (a true and correct copy of the Demand Letter is attached hereto and

   incorporated herein).

17. The Demand Letter informed the Defendant, Benjamin P. Campo, Jr., Esquire, as Special

   Administrator of the Estate of Rodney W. Spaulding, of the payment due date, the total

   amount necessary to cure the default, and the deadline by which the default must be cured,

   which was thirty-five (35) days from receipt of the Demand Letter. See Exhibit G.

18. The Defendant, Benjamin P. Campo, Jr., Esquire, as Special Administrator of the Estate of

   Rodney W. Spaulding, failed to cure the default prior to the expiration of the Demand

   Letter.

19. The Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan

   Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

   2006-WMC4, is the present holder of the Note pursuant to endorsement by the previous

   holder (if applicable), payment of value and physical possession of the Note in conformity

   with 11 M.R.S. § 3-1201, et seq., 10 M.R.S. § 9416, and Simansky v. Clark, 147 A. 205, 128 Me.

   280 (1929).

20. The Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan

   Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

   2006-WMC4, is the lawful holder and owner of the Note and Mortgage.
21. The Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan

    Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

    2006-WMC4, hereby certifies that all steps mandated by law to provide notice to the

    mortgagor pursuant to 14 M.R.S.A. § 6111 were strictly performed.

22. The total debt owed under the Note and Mortgage as of October 24, 2019 is One Hundred

    Seventy-Seven Thousand Eighty-Three and 91/100 ($177,083.91) Dollars, which includes:

                    Description                                 Amount
    Principal Balance                                                         $87,613.00
    Interest                                                                  $48,272.38
    Escrow Advance                                                            $23,192.36
    Recoverable Balance                                                       $17,770.69
    Accumulated Late Charges                                                     $235.48
    Grand Total                                                             $177,083.91


23. Upon information and belief, the Defendant, Benjamin P. Campo, Jr., Esquire, as Special

    Administrator of the Estate of Rodney W. Spaulding, is not presently in possession of the

    subject property originally secured by the Mortgage.

                             COUNT I – FORECLOSURE

24. The Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan

    Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

    2006-WMC4, repeats and re-alleges paragraphs 1 through 23 as if fully set forth herein.

25. This is an action for foreclosure respecting a real estate related Mortgage and title located at

    106 Parker Street, Bangor, County of Penobscot, and State of Maine. See Exhibit A.

26. The Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan

    Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

    2006-WMC4, is the holder of the Note referenced in Paragraph 7 pursuant to endorsement
   by the previous holder (if applicable) and physical possession of the aforesaid Note in

   conformity with Title 11, section 3-1201, et seq. of the Maine Revised Statutes and Simansky

   v. Clark, 147 A. 205, 128 Me. 280 (1929). As such, Plaintiff, U.S. Bank N.A., as trustee, on

   behalf of the holders, of the J.P. Morgan Mortgage Acquisition Trust 2006-WMC4 Asset

   Backed Pass-Through Certificates, Series 2006-WMC4, has the right to foreclosure upon the

   subject property.

27. The Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan

   Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

   2006-WMC4, is the current owner and investor of the aforesaid Mortgage and Note.

28. The Defendant, Benjamin P. Campo, Jr., Esquire, as Special Administrator of the Estate of

   Rodney W. Spaulding, is presently in default on said Mortgage and Note, having failed to

   make the monthly payment due June 1, 2012, and all subsequent payments, and, therefore,

   has breached the condition of the aforesaid Mortgage and Note, and has no personal liability

   in this matter. .

29. The total debt owed under the Note and Mortgage as of October 24, 2019 is One Hundred

   Seventy-Seven Thousand Eighty-Three and 91/100 ($177,083.91) Dollars, which includes:

                       Description                             Amount
    Principal Balance                                                       $87,613.00
    Interest                                                                $48,272.38
    Escrow Advance                                                          $23,192.36
    Recoverable Balance                                                     $17,770.69
    Accumulated Late Charges                                                   $235.48
    Grand Total                                                       $177,083.91
30. The record established through the Penobscot County Registry of Deeds indicates that there

   are no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.
31. By virtue of the Defendant's breach of condition, the Plaintiff hereby demands a

   foreclosure on said real estate.

32. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendant, Benjamin P.

   Campo, Jr., Esquire, as Special Administrator of the Estate of Rodney W. Spaulding, on July

   17, 2019, evidenced by the Certificate of Mailing. See Exhibit G.

                     COUNT II – EQUITABLE MORTGAGE
33. The Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan

   Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

   2006-WMC4, repeats and re-alleges paragraphs 1 through 32 as if fully set forth herein.

34. The intent of Rodney W. Spaulding and the original lender, WMC Mortgage Corp., on

   September 8, 2006, was to create a mortgage on the property commonly known as and

   numbered as 106 Parker Street, Bangor, ME 04401.

35. This intent is shown by the execution of a Promissory Note dated September 8, 2006 to

   WMC Mortgage Corp., in the amount of $93,000.00.

36. The value given at the time of the transaction was $93,000.00, which was significantly below

   the property’s value at that time, clearly indicating that it was the intent of the Rodney W.

   Spaulding, and WMC Mortgage Corp. on the date of the transaction, September 8, 2006,

   that a mortgage be granted on the subject property.

37. The aforesaid Promissory Note, specifically references 106 Parker Street, Bangor, ME 04401,

   as the “Property Address.”

38. In addition to the aforesaid Promissory Note, Rodney W. Spaulding, executed a Mortgage on

   September 8, 2006, which particularly referenced exactly the same property address of 106

   Parker Street, Bangor, ME 04401, which was referenced on the aforesaid Promissory Note.
39. The aforesaid Mortgage is arguably unenforceable under current Maine Law pursuant to the

    Greenleaf decision, et al. See, Bank of America, N.A. v. Greenleaf, 2014 ME 89, 96 A.3d 700 (Me.

    2014); Federal National Mortgage Association v. Deschaine, 2017 Me. 190, 170 A.3d 230 (Me.

    2017); Pushard v. Bank of America, N.A., 175 A.3d 103, 2017 ME 230(Me. 2017).

40. This defect is not related to the original execution of the documents, nor the intent of the

    Rodney W. Spaulding, Benjamin P. Campo, Jr., Special Administrator of the Estate of

    Rodney W. Spaulding, or WMC Mortgage Corp. but is due to the chain of title for the

    aforesaid mortgage under Greenleaf and 33 M.R.S. § 508.

41. The issue of an equitable mortgage (or other equitable remedies) is not addressed by

    Greenleaf, or its progeny; See, Deschaine, Fn. 2, Fn 4; Pushard, Fn 14.

42. It was the intent of Rodney W. Spaulding and WMC Mortgage Corp., at the time of the

    transaction, as to the Note, that is controlling as to the Court’s interpretation of the

    imposition of an equitable mortgage.

43. The Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan

    Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

    2006-WMC4, is the owner and holder of the subject Promissory Note.

44. The Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P. Morgan

    Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

    2006-WMC4, owner of the equitable interest in the aforesaid mortgage but may arguably not

    be the record owner of said mortgage under the Greenleaf decision.

45. Equity requires that “what ought to have been done has been done.” See, Smith v. Diplock, 127

    Me. 452, 144 A.383, 386 (Me. 1929).

46. When it is the intent of the parties, at the time of the transaction, that there be a mortgage

    “[t]he real intent governs”. See, Stinchfield v. Milliken, 71 Me. 567, 570 (1880).
   47. The agreement, as memorialized in the various documents referenced herein constitutes an

       equitable mortgage.

   48. For justice to be served, and under the facts and circumstances of this matter, the Court

       should, and must, impose an equitable mortgage upon the property.

   49. The Defendant, Benjamin P. Campo, Jr., Special Administrator to the Estate of Rodney W.

       Spaulding, has no personal liability in this matter.

   50. The Court’s imposition of an equitable mortgage should be under, and pursuant to the

       statutory terms of applicable Maine Law, including, but not limited to, the rights of

       redemption, etc. See, Seaman v. Seaman, 477 A2d 734 (Me. 1984).

                                    PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the J.P.

Morgan Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through Certificates, Series

2006-WMC4, prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, U.S. Bank N.A., as trustee, on behalf of the holders, of the

       J.P. Morgan Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-Through

       Certificates, Series 2006-WMC4, upon the expiration of the period of redemption;

   c) Find that the Defendant, Benjamin P. Campo, Jr., Special Administrator of the Estate of

       Rodney W. Spaulding, is not personally liable and accordingly, this action does not seek any

       personal liability on the part of the Defendant, but only seeks in rem judgment against the

       property, is in breach of the Note by failing to make payment due as of June 1, 2012, and all

       subsequent payments;

   d) Find that Rodney W. Spaulding entered into a contract for a sum certain in exchange for a

       security interest in the subject property;
   e) Find that it was the intent of Rodney W. Spaulding, and the original lender, WMC Mortgage

       Corp., on September 8, 2006 to create a mortgage on the property commonly known as and

       numbered as 106 Parker Street, Bangor, ME 04401.

   f) Impose an equitable mortgage upon the property commonly known and numbered as 106

       Parker Street, Bangor, ME 04401 for the benefit of the Plaintiff who currently owns the

       Note and manifested by the intent of the parties when the transaction was initially

       consummated;

   g) Impose the applicable time periods for redemption, etc. as reflected in 14 M.R.S.A. §6322;

   h) Find that while the Defendant, Benjamin P. Campo, Jr., Special Administrator of the Estate

       of Rodney W. Spaulding, has no personal liability in this matter, a Judgment in this matter

       can be imposed in rem against the property commonly known as and numbered as 106

       Parker Street, Bangor, ME 04401; and

   i) For such other and further relief as this Honorable Court deems just and equitable.

                                                      Respectfully Submitted,
                                                      U.S. Bank N.A., as trustee, on behalf of the
                                                      holders, of the J.P. Morgan Mortgage
                                                      Acquisition Trust 2006-WMC4 Asset Backed
                                                      Pass-Through Certificates, Series 2006-
                                                      WMC4,
                                                      By its attorneys,

Dated: October 10, 2019                               /s/Reneau J. Longoria, Esq.
                                                      /s/ John A. Doonan, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com
